      Case 1:16-cv-03426-MKV-SDA Document 119 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ryan Jhagroo,                                                                 6/1/2020
                                 Plaintiff,
                                                                 1:16-cv-3426 (MKV) (SDA)
                     -against-
                                                                 ORDER
 Officer Brown (John Doe), et al,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of three letters from pro se Plaintiff, dated May 18, 22, and 24,

2020. (See ECF Nos. 116 - 118.) First, each of these letters were sent directly to my chambers,

and pro se Plaintiff is admonished that in the future, any communications with the Court should

be sent instead to the Pro Se Intake Unit located at 500 Pearl Street, Room 200, New York, NY

10007. A pro se party may not send any document or filing directly to Chambers.

       In addition, pro se Plaintiff is reminded that a telephonic settlement conference is

scheduled to take place before me on June 16, 2020. In the event that this case does not settle

at the June 16th settlement conference, no later than June 23, 2020, Defendants shall respond

to Plaintiff’s letters. Specifically, Defendants shall respond to Plaintiff’s requests, as follows:

           1. for information about an internal affairs investigation (see 5/18/20 Ltr., ECF No.

               116);

           2. to amend his complaint (see id.);

           3. to issue subpoenas (see 5/22/20 Ltr., ECF No. 117); and

           4. for additional discovery. (See 5/24/20 Ltr., ECF No. 118.)
    Case 1:16-cv-03426-MKV-SDA Document 119 Filed 06/01/20 Page 2 of 2



     Chambers will mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              June 1, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                              2
